Citation Nr: 1129466	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-37 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  The propriety of severance of service connection for lumbar spinal stenosis, status post laminectomy, with a history of low back strain.

2.  The propriety of severance of service connection for radiculopathy of the left lower extremity with mild foot drop.

3.  The propriety of severance of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for an upper back (cervical) disorder.

5.  Entitlement to service connection for urinary incontinence as secondary to lumbar spinal stenosis.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spinal stenosis status post laminectomy with history of low back strain.

7.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower extremity with mild foot drop.

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 rating decision issued by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), and from November 2007, December 2008, and January 2010 rating decisions of the Newark, New Jersey, RO.  

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to service connection for bowel incontinence, as secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an upper back disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO granted service connection for lumbar spinal stenosis, status post laminectomy, with a history of low back strain.

2.  At the time of the August 2006 rating decision, there was competent evidence linking the Veteran's low back disorder to service.

3.  In a November 2007 rating decision, the RO granted service connection for radiculopathy of the left lower extremity, with mild foot drop, and radiculopathy of the right lower extremity, both as secondary to the Veteran's lumbar spinal stenosis.

4.  At the time of the November 2007 rating decision, there was competent evidence linking the Veteran's radiculopathy of each lower extremity to his service-connected low back disorder.

5.  Urinary incontinence is proximately due to or the result of service-connected lumbar spinal stenosis status post laminectomy with history of low back strain.

6.  From the November 30, 2005, date of service connection, the Veteran's lumbar spinal stenosis status post laminectomy with history of low back strain has been manifested by symptoms most approximating forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.

7.  From the November 30, 2005, date of service connection, the Veteran's radiculopathy of the left lower extremity with mild foot drop has been manifested by less than severe incomplete paralysis of the sciatic nerve.

8.  From the April 12, 2006, date of service connection, the Veteran's radiculopathy of the right lower extremity has been manifested by less than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The severance of service connection for lumbar spinal stenosis status post laminectomy with history of low back strain was improper.  38 U.S.C.A. §§ 1131, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2010).

2.  The severance of service connection for radiculopathy of the left lower extremity with mild foot drop was improper.  38 U.S.C.A. §§ 1131, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.310 (2010).

3.  The severance of service connection for radiculopathy of the right lower extremity was improper.  38 U.S.C.A. §§ 1131, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.310 (2010).

4.  The criteria for service connection for urinary incontinence, as secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for lumbar spinal stenosis status post laminectomy with history of low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5238 (2010).

6.  The criteria for an initial rating in excess of 40 percent for radiculopathy of the left lower extremity with mild foot drop have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2010).

7.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, in light of the Board's favorable determination with respect to the claim of entitlement to service connection for urinary incontinence, no further discussion of VCAA compliance is required at this time.  

With respect to the duty to notify as it applies to the claims involving the propriety of severance of service connection, as they involve a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).  In any event, as service connection is being restored, the Board's action as to these issues is fully favorable to the Veteran, obviating the need for VCAA discussion even if it were applicable.

The Veteran's rating claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Severance of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105(d) (2010).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

It has been held by the Court that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.).  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

In this case, the RO severed service connection for the Veteran's lumbar spine disability and associated radicular manifestations in a December 2008 rating decision.  After a careful review, the Board finds that the severance of service connection for each of the Veteran's disabilities was improper.

In an August 2006 rating decision, the RO granted service connection for lumbar spinal stenosis status post laminectomy with history of low back strain effective November 30, 2005.  In a later November 2007 decision, service connection was granted for radiculopathy of the left lower extremity with mild foot drop and radiculopathy of the right lower extremity.

An October 2008 rating decision proposed to sever service connection for all of the above benefits, and the Veteran was notified of this decision later that month.  The RO provided the Veteran 60 days for the presentation of additional evidence to show that service connection should be maintained.  Having received no additional evidence, in a December 2008 rating decision, the RO implemented the proposal and severed service connection for the disorders.  Thus, the Board observes that the procedural requirements of 38 C.F.R. § 3.105(d) have been met.

At the time of the August 2006 rating decision, the pertinent evidence of record consisted of the Veteran's service treatment records, post-service VA and private medical records, and a VA examination report.  

An August 1975 service treatment note reflects complaints of developing pain in the right side of the back after lifting, with findings of visible spasms and decreased range of motion.  The Veteran was placed on a 72-hour profile.  A January 1976 treatment note reflects complaints of pain in the left mid-back to the shoulder blade after lifting tentage.  The diagnosis was muscle strain, and the Veteran was placed on a profile for 10 days.  Separation reports of history and examination were negative for any back complaints.

Post-service, a May 1983 private treatment note reflects that the Veteran was in his usual state of health until February 1982, when he slipped and fell on his back while at work.  He eventually underwent a lumbar laminectomy in May 1982.  

April and May 2006 VA treatment notes reflect a history of injury to the lumbar spine 30 years earlier, noting laminectomies in 1982 and 1983.  

A June 2006 VA examination report reflects a history of an in-service back injury that progressively worsened, with lumbar laminectomies in 1982 in 1983.  The examiner had reviewed the Veteran's private medical records, service treatment records, and VA medical records.  The examiner then concluded that it was at least as likely as not that the Veteran's low back disorder was caused by or a result of the sprain/strain in service.  The examiner explained that the sprain/strain of the lumbar spine sustained by the Veteran in service may have predisposed him to developing further symptoms years later, including lumbar stenosis.

Based on the above, in an August 2006 rating decision, the RO granted service connection for lumbar spinal stenosis, status post laminectomy, with a history of low back strain.

The RO subsequently requested another examination to obtain a second opinion as to the etiology of the Veteran's lumbar disability.

A September 2008 VA examination report reflects a history of an in-service back injury in 1976 followed by a post-service injury in 1982, at which time the back pain significantly worsened.  After examining the Veteran, the examiner provided a diagnosis of lumbar post-laminectomy syndrome with severe lumbar degenerative disc disease and spinal stenosis.  After noting the absence of evidence showing treatment for the low back from November 1976 to February 1982, the examiner could not conclude that the current low back disorder was related to the documented complaints and treatment of low back strain in 1976.  The examiner added that the accident in February 1982 played a significant role in causing or aggravating the low back pain, and that aging and obesity also play` a significant role in causing degenerative changes in the lumbar spine.

Given the above, the Board finds that at the time of the August 2006 rating decision awarding service connection there was competent evidence linking the Veteran's low back disorder to service.  There was evidence of a current disability, an in-service incurrence of injury, and a nexus between the current disability and the in-service injury.

The Board has considered the possibility that the May 1983 private treatment note indicating an intervening occupational injury may not have been of record at the time the RO requested the initial VA examination in June 2006.  However, 
based on the date stamps in the file, the Board finds that the note was of record prior to the VA examination.  This conclusion is further supported by the examiner's notation that he reviewed private medical records.  In this regard, the Board observes that the May 1983 note was among the only private medical records in the claims file at that time.  Moreover, the examiner's explanation that the in-service injury may have predisposed the Veteran to developing further symptoms years later suggests that the post-service injury mentioned in the note had been considered.  Thus, the record fails to show that the VA examiner lacked the opportunity to review the May 1983 private treatment note.  Moreover, the note's reference to usual state of health does not rule out any existent low back problems.

The RO severed service connection based, in large part, on the September 2008 VA examination report.  However, the Board observes that the examiner's rationale, that there was no evidence of treatment for the low back from November 1976 to February 1982, is invalid because continuity of symptomatology, not treatment, is needed to establish chronicity.  See 38 C.F.R. § 3.303(b).  Further, while he could not conclude that the current low back condition was related to the complaints and treatment of the low back strain in service, he did not affirmatively express that the low back disorder was not related to the in-service complaints and treatment.  Moreover, the examiner's rationale, that the post-service injury played a significant role in causing or aggravating the low back pain, is equivocal, leaving open the possibility that there was in fact a chronic service-related injury upon which the post-service work-related injury was superimposed.  No other evidence of record clearly and unmistakably shows that the Veteran's current low back disability is entirely unrelated to the in-service treatment that he received.

In sum, a review of the evidence of record fails to show that there was CUE in the August 2006 rating decision.  The Board cannot find that the grant of service connection led to an undebatably incorrect adjudicative result.  Accordingly, the Board must conclude that the severance of service connection for lumbar spinal stenosis status post laminectomy with history of low back strain was improper.

With respect to the radiculopathy of the lower extremities, at the time of the November 2007 rating decision, the pertinent evidence of record consisted of VA and private medical records.  

A May 1983 private treatment note reflects complaints of pain and numbness in the left leg, findings of decreased sensation in the left lower extremity with no ankle jerk, and a diagnosis of a herniated disc.

A March 2006 VA treatment note reflects complaints of low back pain radiating to the left leg, a finding of mild left foot drop, and a diagnosis of a herniated disc and spinal stenosis with mild left foot drop.

A March 2006 VA neurology consult note reflects that there was decreased strength in the left lower extremity, no ankle reflex, and decreased sensation in the foot bilaterally.  The diagnosis was of severe lumbar radiculopathy.

In a March 2006 addendum, another physician, who saw the Veteran during the above consult, provided a diagnosis of lumbosacral degenerative disc disease with lumbosacral spinal stenosis and polyradiculopathy.

An April 2006 VA treatment note reflects complaints of low back pain radiating to the lower extremities, left worse than right; findings of decreased sensation and reflexes; and a diagnosis of lumbar stenosis with radiculopathy.

In a December 2006 addendum, a VA examiner observed no evidence of radiculopathy.

Based on the above, in the November 2007 rating decision, the RO granted service connection for radiculopathy of the left lower extremity with mild foot drop and radiculopathy of the right lower extremity, both as secondary to the service-connected low back disability.

Since that time, as noted above, the RO conducted further development that led to the severance of service connection for the low back disability.  The RO then accordingly severed service connection for the associated radiculopathy of the lower extremities.  

Given the above, the Board finds that at the time of the November 2007 rating decision there was competent evidence linking the Veteran's radiculopathies to the service-connected low back disorder.  There was evidence of a current disability and a nexus between the current disability  and a service-connected disability.  Although in the December 2006 addendum the examiner found no evidence of a diagnosis of radiculopathy, this was not based on examination of the Veteran, and the evidence of record otherwise overwhelmingly shows that the Veteran had radiculopathy of the lower extremities.  Thus, this observation is of little probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Again, the Board has found that the severance of service connection for the underlying low back disability was improper.  Similarly, a review of the evidence of record fails to show that there was CUE in the November 2007 rating decision.  The Board cannot find that the grant of service connection for lower extremity radiculopathy led to an undebatably incorrect adjudicative result.  Accordingly, the Board must conclude that the severance of service connection for radiculopathy of the left lower extremity with mild foot drop and radiculopathy of the right lower extremity, both secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, was improper.


Service Connection

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

The Veteran contends that he has urinary incontinence secondary to his service-connected lumbar disability.

A February 2008 VA treatment note reflects complaints of urinary urge incontinence.

A December 2009 VA examination report reflects a history of difficulty with urination following back surgery and complaints of urgency incontinence.  After examining the Veteran, the examiner provided a diagnosis of neurogenic bladder.  The examiner then opined that the Veteran's neurogenic bladder is secondary to his service-connected back injury.  Such opinion was offered after a physical examination and with consideration of the Veteran's medical history.  As such, it is deemed highly probative.  Moreover, no other medical evidence of record refutes such opinion.

Given the above, the Board finds that the Veteran's urinary incontinence is proximately due to or the result of his service-connected lumbar spinal stenosis status post laminectomy with history of low back strain.  Accordingly, service connection for urinary incontinence is warranted.

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  

Low Back Disability

The Veteran's lumbar spinal stenosis status post laminectomy with history of low back strain has been assigned a 10 percent rating under Diagnostic Code 5238, 38 C.F.R. § 4.71a (2010).  

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

10 percent- forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent- forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent- forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  

40 percent- unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent- unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- unfavorable ankylosis of the entire spine.

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71 (2010).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an initial 20 percent rating is warranted for the Veteran's lumbar spinal stenosis status post laminectomy with history of low back strain.

A June 2006 VA examination report reflects range of motion of the lumbar spine consisting of 80 degrees of flexion with pain beginning at 60 degrees, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  There was no additional limitation of motion on repetitive use due to pain, fatigue, or lack of endurance.  

An April 2008 VA examination report reflects range of motion of the lumbar spine consisting of 45 degrees of flexion, 10 degrees of extension, 15 degrees of left lateral flexion, 10 degrees of right lateral flexion, 10 degrees of left lateral rotation, and 10 degrees of right lateral rotation.  The Veteran complained of pain throughout all ranges of motion.  There was no additional loss of function due to pain, fatigue, or lack of coordination after repetitive motion of the spine.  

A September 2008 VA examination report reflects range of motion of the lumbar spine consisting of 75 degrees of flexion, 5 degrees of extension, 10 degrees of left lateral flexion, 20 degrees of right lateral flexion, 10 degrees of left lateral rotation, and 10 degrees of right lateral rotation.  Although there was pain relief on flexion, there was pain throughout the other ranges of motion.  Pain increased following two repetitive range of motion and the Veteran was unable to continue due to dizziness.  

Given the above, the Board observes that only the findings of the April 2008 VA examination report meet the criteria for the higher 20 percent rating.  In this regard, that examination revealed 45 degrees of flexion and a combined range of motion of 100 degrees.  The June 2006 examination revealed 80 degrees of flexion (although pain began at 60 degrees) and a combined range of motion of 180 degrees, and the September 2008 examination revealed 75 degrees of flexion and a combined range of motion of 130 degrees, although with pain throughout ranges of motion except for flexion.  However, given the Veteran's complaints of constant, severe pain, and resolving all reasonable doubt in his favor, the Board finds that, throughout the rating period on appeal, his disability has been comparable to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Thus, an initial 20 percent rating is warranted since the date of service connection.

An even higher 40 percent rating is not in order, as the Veteran's disability, even with consideration of the DeLuca principles, has not been comparable to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

In sum, an initial 20 percent rating is warranted for the Veteran's lumbar spinal stenosis status post laminectomy with history of low back strain.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

The Veteran's radiculopathy of the left lower extremity with mild foot drop has been assigned a 40 percent rating under Diagnostic Code 8520, 38 C.F.R. § 4.124a (2010); and his radiculopathy of the right lower extremity has been assigned a 10 percent rating under Diagnostic Code 8520.

Under Diagnostic Code 8520, for paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and with flexion of the knee weakened or (very rarely) lost, warrants an 80 percent rating. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. 

After a careful review of the record, the Board finds that a higher initial rating is not warranted for radiculopathy of either lower extremity. 

A March 2006 VA treatment note reflects a mild left foot drop.

A subsequent March 2006 VA treatment note reflects complaints of low back pain radiating to the left lower extremity.  Objectively, there was mild weakness and patchy sensory loss in the left leg, and absent ankle jerks bilaterally.

An April 12, 2006, VA treatment note reflects complaints of low back pain radiating to the left foot and right thigh.

A June 2006 VA examination report reflects that muscle strength in the lower extremities was 5/5.  Measurements of the left and right legs revealed no difference at mid-thigh or mid-calf.  Sensation was normal except for decreased sensation to light touch in the left leg.  Deep tendon reflexes were normal.  

A September 2006 VA treatment note reflects complaints of low back pain radiating to the left foot and right thigh.  Objectively, there was full strength of the lower extremities, except for dorsiflexion of the left foot which was decreased to 4/5, and no atrophy.  Sensation was decreased bilaterally, worse on the left.  Deep tendon reflexes were 1+ at the right knee and ankle but absent at the left knee and ankle.

Upon VA treatment in June 2007, the Veteran ambulated well without assistance with a normal gait and had functional strength in the lower extremities, but had decreased sensation on the left and no ankle jerk bilaterally.

An April 2008 VA examination report reflects that muscle strength in the lower extremities was 5/5 except for left dorsiflexion, which was 4+/5.  Sensation was grossly intact.  Deep tendon reflexes were equal at 1/4.  

A September 2008 VA examination report revealed impaired sensation over the lateral aspect of the left thigh and foot.  Deep tendon reflexes were absent at the ankles.  The examiner was unable to fully assess muscle strength in the lower extremities due to the severe low back pain, but the Veteran was able to ambulate by himself with the assistance of a walker without significant difficulty.

With respect to the radiculopathy of the left lower extremity, the evidence shows that it has been reflective of slightly reduced dorsiflexion strength, absent ankle reflexes, and decreased sensation, but with no muscular atrophy.  Thus, the Board finds that the radiculopathy of the left lower extremity with mild foot drop has been manifested by less than severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Accordingly, an initial rating in excess of 40 percent is not warranted.

With respect to the radiculopathy of the right lower extremity, the evidence shows that it has been reflective of slightly decreased sensation and absent ankle reflexes but normal muscle strength.  Thus, the Board finds that the Veteran's radiculopathy of the right lower extremity has been manifested by less than moderate incomplete paralysis of the sciatic nerve.  Accordingly, an initial rating in excess of 10 percent is not warranted.

In sum, higher initial ratings for the Veteran's radiculopathies are not warranted at any time during the rating period.  In reaching these conclusions, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extra-Schedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability with associated radiculopathies, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

Severance of service connection for lumbar spinal stenosis status post laminectomy with history of low back strain was improper and the claim of entitlement to restoration of benefits is granted, subject to the provisions governing the award of monetary benefits.

Severance of service connection for radiculopathy of the left lower extremity with mild foot drop, as secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, was improper and the claim of entitlement to restoration of benefits is granted, subject to the provisions governing the award of monetary benefits.

Severance of service connection for radiculopathy of the right lower extremity, as secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, was improper and the claim of entitlement to restoration of benefits is granted, subject to the provisions governing the award of monetary benefits.

Service connection for urinary incontinence, as secondary to lumbar spinal stenosis status post laminectomy with history of low back strain, is granted, subject to the provisions governing the award of monetary benefits.

An initial 20 percent rating for lumbar spinal stenosis status post laminectomy with history of low back strain is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 40 percent for radiculopathy of the left lower extremity with mild foot drop is denied.

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

The Veteran contends that he injured his upper back in service at the same time that he injured his lower back.

The Veteran's service treatment records reflect complaints of pain in the left mid- back to the shoulder blade after lifting tentage in January 1976.  However, there were no complaints or relevant findings during his November 1976 separation examination.  Post-service, a July 1983 private treatment note reflects complaints of pain in the dorsal spine, and a September 2006 VA treatment note reflects a longstanding history of mid-thoracic back pain.  An April 2007 MRI revealed moderate thoracic degenerative disc disease with central canal stenosis and suspected minimal cord compression at the T11/12 level.  

Given that the Veteran suffered an injury to the mid-back in service, the RO should afford a VA examination to determine whether any current upper back disorder, to include degenerative disc disease of the thoracic spine with central canal stenosis, is related to the in-service injury.

The Board also notes that additional pertinent evidence has been added to the claims file since the issuance of the November 2007 statement of the case (SOC).  Thus, the RO should consider this evidence on remand.

As the issue of entitlement to service connection for an upper back disorder being remanded could affect the issue of entitlement to a TDIU, the Board finds that the claims are inextricably intertwined and thus a decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the RO must first assign a rating for the now service-connected urinary incontinence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of his upper back (cervical spine) disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should comment on the Veteran's reported onset and continuity of upper back pain, and opine as to whether it is at least as likely as not that any current upper back disorder, to include degenerative disc disease of the thoracic spine with central canal stenosis, is related to or had its onset in service, including the complaints of pain in the left mid-back to the shoulder blade in January 1976.  

The examiner should also opine as to whether the Veteran's service-connected disabilities (including his now-service-connected urinary incontinence), without regard to any nonservice-connected disabilities, are sufficient to preclude the Veteran from securing and following substantially gainful employment.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims.  With respect to the issue of entitlement to service connection for an upper back disorder, this review should include consideration of all additional evidence added to the claims file since the November 2007 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


